Citation Nr: 1414812	
Decision Date: 04/04/14    Archive Date: 04/11/14

DOCKET NO.  11-03 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to herbicide exposure.

2.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as secondary to herbicide exposure.

3.  Entitlement to initial evaluations in excess of 10 percent from November 1, 2010, in excess of 20 percent from December 13, 2011, and in excess of 40 percent from July 20, 2012 for residuals of prostate cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to November 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In March 2013, the Veteran and his spouse provided personal testimony before the undersigned.  A transcript of this hearing is of record.

The Board has reviewed the Veteran's claims file and the record maintained in the Virtual VA and VBMS paperless claims processing systems. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is warranted before deciding the issues on appeal.  Specifically, the Veteran receives regular treatment at VA.  At the March 2013 hearing, the Veteran testified he was going to receive VA treatment later that month.  See Transcript at 10-11.  The most recent treatment records in the file are dated in July 2012.  The records dating from July 2012 should be obtained, as they are potentially relevant to the Veteran's appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records from the North Texas Health Care System since July 2012 and associate them with the claims file.  

2.  Thereafter, readjudicate the issues on appeal.  If any benefit sought remains denied, provide the Veteran and his representative with a Supplemental Statement of the Case.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
Paul Sorisio
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

